Citation Nr: 1448437	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  12-11 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In January 2013, the Veteran and his wife testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issue on appeal.  The Veteran's electronic folder in Virtual VA includes a copy of the hearing transcript.  Otherwise, the electronic folders include duplicative or irrelevant documents.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary to obtain another VA examination and medical opinion regarding the Veteran's ability to secure or follow a substantially gainful occupation as a result of his service-connected coronary artery disease.  The Board also finds that any outstanding treatment records for coronary artery disease should be obtained.  

The Veteran contends that he is unable to work because of his service-connected coronary artery disease.  His service-connected coronary artery disease is evaluated as 60 percent disabling.  Therefore, he meets the schedular requirements for a TDIU.  See 38 C.F.R. § 4.16(a) (2014).  He is not service-connected for any other disability.

The record reflects that the Veteran had a heart attack and triple bypass surgery in 1994.  See May 2011 VA examination, page 2.  He continued to work following the 1994 heart attack.  In November 2008, he had another heart attack, and two stents were inserted.  See November 2008 Procedure Report, West Jefferson Medical Center.  

The Veteran graduated from high school and worked at a produce warehouse from July 1994 to November 2008.  See Hearing Transcript (Tr.) at 12.  He stated that he worked in an office, ordered produce, helped with paperwork, and checked the quality of the produce when it arrived.  See id. at 13.  His employer indicated that he retired on disability in November 2008.  See June 2011 Request for Employment Information.  

In May 2009, the Social Security Administration (SSA) determined that the Veteran was disabled due to a heart attack and arthritis in both knees.  SSA found that, based on the Veteran's residual functional capacity, he could not perform his past relevant work.  

An Ischemic Heart Disease Disability Benefits Questionnaire was received in February 2011.  The questionnaire was completed by Dr. C.R. (initials used to protect privacy), the Veteran's treating physician.  Dr. C.R. indicated that the Veteran's ischemic heart disease did not impact his ability to work, but noted that that the Veteran could not lift over 25 pounds.  In a November 2011 letter, Dr. C.R. stated that the Veteran had multiple medical problems, including coronary artery disease, and opined that "[g]iven all his medical issues the patient will not be able to do the kind of work that he was doing before."  Based on the foregoing, it is unclear whether Dr. C.R. believes the Veteran's coronary artery disease alone renders the Veteran unemployable.

In July 2011, a VA examiner opined that the Veteran's coronary artery disease "should not prevent him from performing some type of low stress, sedentary work."  The examiner did not provide a rationale for his opinion.

Based on the foregoing, the Board finds that another VA examination and opinion would be helpful in making a determination on whether the Veteran is unable to secure or follow substantially gainful employment due to his service-connected coronary artery disease.  

Moreover, the Veteran testified that he receives ongoing treatment from Dr. R. at the Rochester Medical Center.  On remand, any outstanding treatment records for coronary artery disease should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected coronary artery disease, to include Dr. R. at Rochester Medical Center (See Hearing Tr. at 7).  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records.

2.  After completing the foregoing development, the Veteran should then be afforded a VA examination to determine the effect of his service-connected coronary artery disease on his employability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should comment on the effect of coronary artery disease on the Veteran's ability to function in an occupational environment (both physical and sedentary) and describe functional limitations based only by his service-connected disability, irrespective of age and any nonservice-connected disorders.  

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the AOJ should readjudicate the issue on appeal.  

If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims 
remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

